VIA EDGAR April 10, 2008 The United States Securities and Exchange Commission Judiciary Plaza 450 Fifth Street Washington, D.C.20549-0506 Re: Guaranteed Term Options Nationwide Life Insurance Company SEC File No. 333-49112 CIK 0001127203 Dear Ms. Marquigny: On behalf of the registrant, please accept this filing of Post-effective Amendment No. 10 to the Registration Statement on Form S-1 for the offering of guaranteed term options (GTOs) with a market value adjustment feature. The purpose of this filing is to update references to the latest annual report on Form 10-K (filed on February 29, 2008; 1933 Act No. 002-64559), which is incorporated into the registration statement by reference.Other changes have also been made with the intent of clarifying the disclosure.These changes are noted in the electronic redlined copies.The materiality of the disclosure changes is consistent with the materiality of changes that would be filed pursuant to Rule 485(b). We respectfully request an effective date of May 1, 2008.Please call or me (614) 249-5432 with your questions or comments. Sincerely, /s/ Keith W. Hinze Keith W. Hinze Assistant General Counsel Nationwide Life Insurance Company Cc:File
